United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                           ___________

                         No. 97-3364
                         ___________

Barbara Foots,               *
                             *
         Appellant,          *
                             *
    v.                       *
                             *
The Southwest Regional Wilderness                               *
     Appeal from the United States
Camp, An agency of the State of                                 *
     District Court for the
Arkansas; Jerry K. Walsh, Executive                             *
     Western District of Arkansas.
Director of the Southwest Regional                              *
Wilderness Camp, an agency of the                               *
             [UNPUBLISHED]
State of Arkansas; John Kilgore,                                *
Sheriff of Lafayette County, Arkansas,                          *
                             *
         Appellees.          *
                       ___________

                                  Submitted:        February 19,
1998
                                                Filed:   March 4,
1998
                         ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                       ___________

PER CURIAM.
    Barbara Foots appeals the district court&s1 judgment
for defendants following a bench trial in her action
alleging   employment  discrimination,   civil    rights
violations, and




     1
      The HONORABLE HARRY F. BARNES, United States District Judge for the
Western District of Arkansas.
                                   -2-
pendent state law claims. After careful review of the
record and the parties& briefs, we affirm for the reasons
stated by the district court. See 8th Cir. R. 47B.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -3-